Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 5, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156628(58)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 156628
  v                                                                 COA: 332430
                                                                    Kent CC: 15-009355-FC
  NAJEE SHARIF WILKINS,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his reply is GRANTED. The reply submitted on January 2, 2018, is accepted
  for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 5, 2018

                                                                               Clerk